Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments and remarks filed 3-25-22 are acknowledged.

Claims 1-3, 5-11, 13, 15-17, 34, 50 and 63 are pending.

Claims 34 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-9-21.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 34 and 50 directed to a method and a kit, non-elected without traverse.  Accordingly, claims 34 and 50 have been cancelled.

Claims 1-3, 5-11, 13, 15-17 and 63 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior rejections under 35 USC § 103 have been withdrawn in view of applicant’s claim amendments and remarks, and upon further consideration.  

In particular, applicant’s argument that “…one skilled in the art would not predict with a reasonable expectation of success that the reporter T cells recited in the claims could be used to detect low levels of TDBs or to detect cells expressing an antigen as recited in the present claims in view of Ullman,” and that “Nagorsen and Dong to not cure the deficits of Cheng to allow one skilled in the art to arrive at the claimed invention with a reasonable expectation of success” are found convincing.

The teachings of Ullman et al. and Cheng et al. are focused on the use of AP and NFAT response elements, respectively, as sensors for T-cell activation.  

While Ullman describes how reporter genes driven by any one of AP-1, NFAT or NFkB transcription factors can be used to monitor TCR activation (see, e.g., at paragraph 264), the working examples of Ullman do not demonstrate, e.g., that NKkB is superior to, e.g., AP-1, for monitoring T cell activation.  

Similarly, while Cong et al. (20160169869, cited herewith), which was filed by Promega Corporation and lists Jay Cheng and Frank Fan as co-inventors, describes at paragraph 0100 how an IL-2 response element, or “an NFkappaB response element” or an AP1 response element, “or any combination of the above response elements” can be used to measure TCR activation, again the working examples of Cong focus on using the IL-2 or NFAT response elements to monitor T cell activation.

Moreover, as described in the prior office action (emphasis added), “Cheng teaches a robust reporter-based T cell activation assay for therapeutic biologics in immunotherapy wherein Jurkat T-cells genetically modified to stably express a luciferase reporter driven by NFAT-RE activation as a consequence of CD3ζ signaling (see Sections 1 and 2).  Cheng teaches their bioassay has number of useful features (Section 3) and shows dose-dependent production of luciferase when EpCAM+ target cell lines SK-BR-3 or MDA-MB-231 are incubated with the bispecific CD3xEpCAM therapeutic antibody known as catumaxomab…Cheng concludes, “The assay is specific, can be used for relative potency determination and shows good assay linearity.”

However, neither Ullman nor Cheng nor Cong teach or demonstrate that a NFKB response element can be used to measure T-cell activation via a bispecific anti-CD3xanti-TAA antibody with adequate sensitivity.  Likewise, the successful use of AP-1, IL-2 and NFAT response elements to measure T-cell activation by Ullman, Cheng and Cong effectively teaches away from the claimed invention.

Finally, while Jutz et al. shows the AP-1, NFAT and NF-kB response elements can detect T-cell activation by anti-CD3 antibody with similar sensitivities (see Figs. 1E / 1G, “TCS control” / “control”), in Section 3.5 of this document Jutz describes how “CD3 antibodies alone induced a modest upregulation of NF-κB, NFAT and AP-1 reporter genes only when immobilized at a high concentration (1 μg/ml),” which casts some doubt on the use of this assay system to measure T-cell activation as recited in the instant claims.  Note that Jutz teaches transduction of all three reporters into a single JE6.1 T cell (see Section 2.3).

Given the above, it is the examiner’s opinion that the claimed method for detecting TDB in a composition were non-obvious as of applicant’s earliest filing date.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644